DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of intrathecal administration as the species of parenteral administration and the election of amyotrophic lateral sclerosis as the disease species for treatment in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground that there is no burden. This is not found persuasive because the various species of disease conditions have different presentations, symptoms, and etiologies wherein different search strategies and resources would be needed.
The requirement is still deemed proper and is therefore made FINAL.
Upon review the election of species requirement for the mode of parenteral administration is withdrawn. 
The species election of amyotrophic lateral sclerosis is expanded to include certain heart conditions like myocardial infarction and angina to address the broad breath claimed.

Status of Application
Applicant has elected intrathecal administration as the species of parenteral administration and the election of amyotrophic lateral sclerosis as the disease species for the examination. 
Upon review the election of species requirement for the mode of parenteral administration is withdrawn. 
The species election of amyotrophic lateral sclerosis is expanded to include certain heart conditions like myocardial infarction and angina to address the broad breath claimed.
Claims 1-20 are pending.
Claims 1-20  are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the daily dose to be about 0.4-about 9.5mg or about 0.4-about 7.5mg, but depends from claim 1 which recites the range to be less than 10mg; wherein the claim is confusing and indefinite as about 0.4-about 9.5mg embraces values including 10mg, 10.5mg, 11mg (embraced by about 9.5mg) which is broader than the range that it depends from. It does not allow one of skill in the art to know the metes and bounds of the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It does not allow one of skill in the art to ascertain the metes and bounds of the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the “method of any one of claim 11” which is unclear as there it recites “any one of” but is directed to a single claim 11 wherein it is unclear what the recitation of “any one of” is directed to as there is only a single claim recited. It does not allow one to ascertain the metes and bounds of the claimed invention. For purposes of examination it is treated as being the method of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (WO 2010/096869).
Rejection:
Weiss et al. teaches treating certain heart conditions including angina and myocardial infarction with riluzole (abstract, claims 4-6). Treatment refers to any and all uses which remedy (alleviates) a disease state or symptoms, prevent the establishment of disease, or otherwise prevent, hinder (slows progression), retard (slows progression), or reverse the progression of disease or other undesirable symptoms in any way whatsoever (page 9 line 7-10).
The riluzole can be administered in one or more routes including injections like intravenous (parenteral), and oral (page 23 line 23-28 and line 33-Page 24 line 10). Forms include sterile aqueous solutions and oral forms (Page 24). The formulation may have a vehicle, preservatives, buffers, tonicity adjuster, pH adjusters, antioxidants, and water (Page 21 line 31-34, Page 24-25). The injectable solutions can have water, ethanol, polyol, oils, coating agents, preservatives, isotonic agents, buffer (phosphates, citrates, carbonates, mixture thereof, Page 24-25). 
The amount of  riluzole in the formulation can be from about 2-90% and about 5-15% (page 24), The dose of the riluzole per day can be from about 0.001-about 750mg/kg (about 0.07-52500 mg/day with standard man 70kg), about 0.1-about 500mg/kg (about 7-35000mg/day), about 0.1-10mg/kg (about 7-700mg/day, page 27 line 15-28).  Administration may be single or multiple with one or multiple routes of administration  (page 27). The treatment can have supplemental active ingredients (Page 25 line 14-15). Example 7 uses riluzole at concentrations of 3µM (is about 0.7mg/ml) and 10µM (is about 2.34 mg/ml, Page 31-32, full document specifically areas cited).
While Weiss et al. does not expressly teach the exact claimed range of riluzole, it does overlap; wherein even a slight overlap in range establishes a prima facie case of obviousness as it would be obvious to modify the amount of riluzole to attain the desired therapeutic effect and arrive at the overlapping values absent evidence of criticality or unexpected results. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (WO 2010/096869) as applied to claims 1-6, 18 above, in view of Groban et al. (Intrathecal morphine reduces infarct size in a rat model of ischemia-reperfusion injury-Abstract).
Rejection:
The teachings for Weiss et al. are addressed above including administration by various routes including injections like intravenous for treating heart conditions like myocardial infarction with riluzole. 
Groban et al. teaches that intrathecal (spinal) morphine was able to offer a cardioprotective benefit by reducing the infarct size and the benefit is as great as larger dose of IV morphine.
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to administer the riluzole intrathecally as suggested by Groban and produce the claimed invention; as it is prima facie obvious to utilize a known means of administration of a drug active useful for myocardial infarcts particularly as it is shown to be as useful as the IV delivery of the active with a reasonable expectation of success. 
As the prior art of Weiss teaches administration of riluzole by one or more routes including oral and parenteral injections, the use of more than one mode of administration (i.e. injection like intrathecal or intravenous, with oral) is prima facie obvious with a reasonable expectation of success as established by the prior art Weiss. It is noted that the instant specification addresses that the combination of oral and peripheral (i.e. intrathecal) does not substantially increase the peripheral exposure (i.e. serum AUC)  compared to peripheral administration alone and as the prior art teaches administration of riluzole by one or more routes including oral  and parenteral injections (i.e. intravenous, intrathecal), the lack of substantial increase of peripheral exposure (i.e. serum AUC)  compared to peripheral administration would also be expected to be present.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (WO 2010/096869) as applied to claims 1-6, 18 above, in view of Wang et al. (Characterization and evaluation of synthetic riluzole with β-cyclodextrin and 2,6-di-O-methyl-β-cyclodextrin inclusion complexes-Abstract only) and Winfield et al. (Parenteral Products-Buffers).
Rejection:
The teachings for Weiss et al. are addressed above including administration by various routes including injections like intravenous for treating heart conditions like myocardial infarction with riluzole. The formulations can have water and various excipients/solvents like preservatives, buffers, polyol, and isotonic agents. Example 7 has riluzole at concentrations of 3µM (is about 0.4mg/ml) and 10µM (is about 2.34 mg/ml).
Wang et al., teaches that β-cyclodextrin and 2,6-di-O-methyl-β-cyclodextrin improved the water solubility and dissolution of riluzole when prepared as inclusion complexes at a 1:1 ratio. 
Winfield et al. teaches that the ideal pH of parenteral products is 7.4 (Buffers, first line).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate β-cyclodextrin or 2,6-di-O-methyl-β-cyclodextrin with the riluzole and have the formulation at a pH of 7.4 as suggested by Wang and Winfield, and produce the claimed invention; as it is prima facie obvious to formulated the injection at the known ideal pH with a reasonable expectation of success. It is also prima facie obvious to incorporate β-cyclodextrin or 2,6-di-O-methyl-β-cyclodextrin with the riluzole as Wang addresses that they form inclusion complexes at 1:1 molar ratio which improve the water solubility and dissolution of riluzole which is desirable with a reasonable expectation of success. Inclusion of β-cyclodextrin or 2,6-di-O-methyl-β-cyclodextrin with 10µM riluzole (about 2.34 mg/ml) at 1:1 molar ratio has β-cyclodextrin at about 0.001mol which is 1.135g/100ml = 1.135% of the formulation and 2,6-di-O-methyl-β-cyclodextrin at about 0.001mol which is about 13.314 g/100ml= 1.3314%.


Claims 1-6, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (WO 2013/127917).
Rejection:
Cohen et al. teaches treating amyotrophic lateral sclerosis with riluzole in combination with at least one of acamprosate, baclofen, cinacalcet, mexiletine, sulfisoxazole and torsemide (Page 13 line 19-Page 14 line 6, claims 3-5 and 7 and 13). Treatment can be at any stage of the disease and be used to retard the development of the disease (slow progression) and/or increase survival (Page 4 line 24-27). The drug combination can be given simultaneously, separately or sequentially (Page 15 lin 12-19); modes of administration include parenteral administration like intravenous and subcutaneous, with parenteral forms like solutions/suspensions and infusion devices; and the parenteral forms can include water, buffer, solubilizing agents, pH adjusters, water, preservatives (Page 17 line 20-25, Page 18 line 11-17, Page 22 line 9-Page 23 line 3). The dosage of riluzole is from about 0.01-100mg/day, even more preferably less than 25mg/day (Page 25 line 16-17). Table 4 has drug combinations with riluzole, drugs were also made in solutions with water with cyclodextrin at 5% (Page 33 line 10-17)
While Cohen et al. does not expressly teach the exact claimed range of riluzole, it does overlap; wherein even a slight overlap in range establishes a prima facie case of obviousness as it would be obvious to modify the amount of riluzole to attain the desired therapeutic effect and arrive at the overlapping values absent evidence of criticality or unexpected results. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (WO 2013/127917) as applied to claims 1-6, 18-20 above, in view of Antranik.org (Parenteral Administration (Injectable)
Rejection:
The teachings of Cohen et al. are addressed above including parenteral administration like intravenous administration and subcutaneous.
Cohen et al. does not expressly teach intrathecal administration but does teach parenteral administration like intravenous and subcutaneous.
Antranik.org teaches that parenteral administration is known to include intrathecal (injection to the spinal cord), intravenous, subcutaneous, intramuscular, intradermal, and intra-articular.
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to administer the treatment intrathecally as suggested by Antranik.org and produce the claimed invention; as it is prima facie obvious to utilize other known forms of parenteral administration with a reasonable expectation of success absent evidence of criticality for the specific mode of administration. As the instant disclosure recites that administration of the riluzole peripherally (i.e. intrathecal) at less than 10mg/day and the prior art rejection teaches administration of riluzole intrathecally with values that are less than 10mg/day (overlapping values), the lack of substantial increase of peripheral exposure (i.e. serum AUC) would be expected to be present.



Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (WO 2013/127917) as applied to claims 1-6, 18-20 above, in view of Louvel (U.S. Patent 5527814) and Wang et al. (Characterization and evaluation of synthetic riluzole with β-cyclodextrin and 2,6-di-O-methyl-β-cyclodextrin inclusion complexes-Abstract only) and (Winfield et al. (Parenteral Products-Buffers).
Rejection:
The teachings of Cohen et al. are addressed above, including the dosage of riluzole from about 0.01-100mg/day, that drugs were made in solutions with water with cyclodextrin at 5% for administration, and incorporation of buffers to the parenteral formulation.
Cohen et al., does not expressly teach the pH of the parenteral formulation and the exact concentration of the riluzole in the formulation, but does teach the dosage of riluzole for the parenteral formulation, the inclusion of cyclodextrin (5%) and buffers for the formulation.
Louvel teaches that riluzole is known for treating amyotrophic lateral sclerosis and can be formulated as an injectable solution at a concentration of 2.5mg/ml (10mg/4cm3=10mg/4ml=2.5mg/ml).
Wang et al., teaches that β-cyclodextrin and 2,6-di-O-methyl-β-cyclodextrin improved the water solubility and dissolution of riluzole when prepared as inclusion complexes. 
Winfield et al. teaches that the ideal pH of parenteral products is 7.4 (Buffers, first line).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to utilize a known concentration for riluzole, incorporate β-cyclodextrin or 2,6-di-O-methyl-β-cyclodextrin with the riluzole, and have the formulation at a pH of 7.4 as suggested by Wang and Winfield, and produce the claimed invention; as it is prima facie obvious to formulate the injection at a known parenteral riluzole concentration and a known ideal pH with a reasonable expectation of success. It is also prima facie obvious to incorporate a cyclodextrin such as β-cyclodextrin or 2,6-di-O-methyl-β-cyclodextrin with the riluzole at 5% and adjust the amount to attain the desired solubility profile as Cohen teaches the inclusion of cyclodextrin at 5% and the general teaching for the inclusion of solubilizers and Wang addresses that these cyclodextrins improve the water solubility and dissolution of riluzole which is desirable with a reasonable expectation of success. 


Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10322114. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to the same method of treatment to a subject in need thereof comprising parenterally administering riluzole at a dose of less than 10mg/day and recites the additional limitation of further orally administering riluzole orally at 50mg twice a day which is more specific than the instant claims and falls within the broader breath of the instant claims and obvious over the claims.
Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613